     Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 1 of 21 PageID 663




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

PATRICIA RENEA CLANCE,

                Plaintiff,

v.                                                           CASE No. 8:20-cv-557-T-SPF

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
____________________________________/

                                             ORDER

         Plaintiff seeks judicial review of the denial of her claim for a period of disability and

Supplemental Security Income (“SSI”). As the Administrative Law Judge’s (“ALJ”) decision

was based on substantial evidence and employed the proper legal standards, the

Commissioner’s decision is affirmed.

         I.     Procedural Background

         Plaintiff filed an application for a period of disability and SSI (Tr. 165-73). 1 The

Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 93-95,

100-04). Plaintiff then requested an administrative hearing (Tr. 105-07). Per Plaintiff’s

request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 29-58).

Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff not disabled

and accordingly denied Plaintiff’s claims for benefits (Tr. 12-28). Subsequently, Plaintiff



1
 All references to “Tr.” refer to the transcript and page numbers of the Social Security
administrative record filed on September 25, 2020 (Doc. 16).
    Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 2 of 21 PageID 664




requested review from the Appeals Council (“AC”), which the AC denied (Tr. 1-6). Plaintiff

then timely filed a complaint with this Court (Doc. 1). The case is now ripe for review under

42 U.S.C. §§ 405(g), 1383(c)(3).

        II.    Factual Background and the ALJ’s Decision

        Plaintiff, who was born in 1970, claimed disability beginning July 11, 2016 due to stage

one lung cancer, emphysema, and chronic obstructive pulmonary disease (“COPD”) (Tr. 165,

191). Plaintiff dropped out of high school in the tenth grade and has past relevant work

experience as a timekeeper at a die casting company (Tr. 18, 539). 2

        In rendering the administrative decision, the ALJ concluded that Plaintiff had not

engaged in substantial gainful activity since July 14, 2016, the application date (Tr. 17). After

conducting a hearing and reviewing the evidence of record, the ALJ determined Plaintiff had

the following severe impairments: COPD, emphysema, cancer of the right lung status-post

thoracotomy and lobectomy, and status-post right pneumothorax (Id.). Notwithstanding the

noted impairments, the ALJ determined Plaintiff did not have an impairment or combination

of impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1 (Id.). The ALJ then concluded that Plaintiff retained the residual

functional capacity (“RFC”) to perform a limited range of sedentary work as defined in 20

C.F.R. § 416.967(b) (Tr. 18). The ALJ determined that Plaintiff can never climb ladders,

ropes, scaffolds, ramps, or stairs; can occasionally balance, stoop, kneel, crouch, and crawl;



2
  Plaintiff testified she was “a hole watcher and a fire watcher” for Casting Energy Company
(Tr. 550). She described her work: “It’s like where they’ll shut down these boilers and a man
has to go in the hole to weld and they can only be in there so long and then you have to pull
them out . . . I ring a bell and they come out of the hole.” (Id.).


                                               2
  Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 3 of 21 PageID 665




and must avoid concentrated exposure to extreme heat or humidity, and avoid even moderate

exposure to irritants such as fumes, odors, dusts, gases, and poorly ventilated areas (Id.). In

formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and

determined that, although the evidence established the presence of underlying impairments

that reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as

to the intensity, persistence, and limiting effects of her symptoms were not entirely consistent

with the medical evidence and other evidence (Tr. 19).

       Given Plaintiff’s background and RFC, the vocational expert (“VE”) testified that

Plaintiff could perform other jobs existing in significant numbers in the national economy,

such as general clerical worker, hand packer, and inspector (Tr. 24). Accordingly, based on

Plaintiff’s age, education, work experience, RFC, and the testimony of the VE, the ALJ found

Plaintiff not disabled (Id.).

       III.    Legal Standard

       To be entitled to benefits, a claimant must be disabled, meaning he or she must be

unable to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death, or which has lasted

or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C.

§§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that

results from anatomical, physiological, or psychological abnormalities, which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques. 42

U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).




                                               3
  Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 4 of 21 PageID 666




       The Social Security Administration, to regularize the adjudicative process,

promulgated detailed regulations that establish a “sequential evaluation process” to determine

if a claimant is disabled. 20 C.F.R. § 416.920. If an individual is found disabled at any point

in the sequential review, further inquiry is unnecessary. 20 C.F.R. § 416.920(a). Under this

process, the ALJ must determine, in sequence, the following: whether the claimant is

currently engaged in substantial gainful activity; whether the claimant has a severe

impairment, i.e., one that significantly limits the ability to perform work-related functions;

whether the severe impairment meets or equals the medical criteria of 20 C.F.R. Part 404

Subpart P, Appendix 1; and whether the claimant can perform his or her past relevant work.

If the claimant cannot perform the tasks required of his or her prior work, step five of the

evaluation requires the ALJ to decide if the claimant can do other work in the national

economy in view of his or her age, education, and work experience. 20 C.F.R. § 416.920(a).

A claimant is entitled to benefits only if unable to perform other work. Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987); 20 C.F.R. § 416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld

if it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

the Commissioner’s decision with deference to the factual findings, no such deference is given




                                              4
  Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 5 of 21 PageID 667




to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citations omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The

Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

the findings of the Commissioner are supported by substantial evidence and whether the

correct legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219,

1221 (11th Cir. 2002).

       IV.    Analysis

       Plaintiff argues the ALJ violated agency regulations found in the Hearings, Appeals

and Litigation Law Manual (“HALLEX”), an internal policy manual, by not proffering to

Plaintiff a copy of Thomas Beaman, D.O.’s consultative examination report and not

permitting her to either respond to the report in writing, subpoena the doctor, or request a

supplemental hearing. And Plaintiff contends the AC violated HALLEX by not remanding

her case to the ALJ to correct this error. According to Plaintiff, these violations prejudiced

her, depriving her of due process. Plaintiff also argues the ALJ erred in formulating her RFC

and improperly discounted her subjective pain complaints (Doc. 26 at 7-32).            For the

following reasons, the Court finds that substantial evidence supports the ALJ’s decision.




                                               5
    Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 6 of 21 PageID 668




               A. HALLEX and Dr. Beaman’s Report

        Dr. Beaman conducted a consultative examination of Plaintiff on November 14, 2018,

two days before Plaintiff’s administrative hearing (Tr. 519-32). 3 Dr. Beaman did not complete

his report in time for the hearing; the record shows the agency received it on November 20,

2018 (Id.). But there is no record evidence that Plaintiff received the report or was informed

it was available. 4 Citing HALLEX, Plaintiff argues this oversight violated her due process

rights and was compounded by the AC, which should have remanded her case to the ALJ for

a supplemental hearing but did not. The Commissioner counters that HALLEX creates no

leally enforceable rights and, even if it did and the agency did not follow its internal

regulations, Plaintiff has not shown prejudice.

        Social Security proceedings are inquisitorial rather than adversarial, and the ALJ has

the duty “to investigate the facts and develop the arguments both for and against granting

benefits.” Sims v. Apfel, 530 U.S. 103, 110-11 (2000). The ALJ “has a basic obligation to

develop a full and fair record.” Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). But

“there must be a showing of prejudice before it is found that the claimant’s right to due process

has been violated to such a degree that the case must be remanded to the [Commissioner]” to

develop the record. Graham v. Apfel, 129 F.3d 1420, 1423 (11th Cir. 1997). “The court should


3
  Plaintiff’s consultative exam was originally scheduled for October 11, 2018, but she testified
she missed the appointment because she was visiting a sick relative in Georgia (Tr. 538). She
rescheduled the exam with Dr. Beaman for November 14, 2018. Plaintiff’s hearing was
November 16, 2018 (Tr. 536), and the fax header on Dr. Beaman’s report is stamped
November 20, 2018 (Tr. 519).
4
  In his decision the ALJ stated: “A consultative examination was received after the hearing
(Ex. 16F) and proffered to the claimant with no response.” (Tr. 15) Plaintiff represents this
proffer never occurred, and the Commissioner does not challenge this.


                                               6
  Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 7 of 21 PageID 669




be guided by whether the record reveals evidentiary gaps which result in unfairness or clear

prejudice.” Id. (internal citation and quotation marks omitted).

       HALLEX is “a policy manual written by the [SSA] to provide guidance on procedural

matters.” Carroll v. Comm’r of Soc. Sec., 453 F. App’x 889, 892 (11th Cir. 2011). The Eleventh

Circuit has not decided whether HALLEX creates judicially enforceable rights. See McCabe

v. Comm’r of Soc. Sec., 661 F. App’x 596, 599 (11th Cir. 2016); George v. Astrue, 338 F. App’x

803, 804-05 (11th Cir. 2009). Other circuit and district courts have concluded that HALLEX

creates no legally enforceable rights. See Bordes v. Comm’r of Soc. Sec., 235 F. App’x 853, 859

(3d Cir. 2007); Moore v. Apfel, 216 F.3d 864, 868-69 (9th Cir. 2000); Hall v. Comm’r of Soc. Sec.,

No. 2:05-cv-559-FtM-29SPC, 2007 WL 4981325, at * 10 (M.D. Fla. Feb. 9, 2007). Even if

HALLEX does carry the force of law – a “very big assumption,” George, 338 F. App’x at 805

– remand is required only if the ALJ violates HALLEX procedures and only if the violation

prejudices the claimant. McCabe, 661 F. App’x at 599 (even if HALLEX binding, mere

showing that agency violated HALLEX not enough for remand, plaintiff must show

prejudice); Carroll, 453 F. App’x at 892 (finding that “an agency’s violation of its own

governing rules must result in prejudice before [the court] will remand to the agency for

compliance”) (citation omitted); Cohan v. Comm’r of Soc. Sec., No. 6:10-cv-719-Orl-35DAB,

2011 WL 3319608, at *5 (M.D. Fla. July 29, 2011) (same). “[The] claimant cannot show

prejudice by speculating that she would have benefitted from a more comprehensive hearing.”

McCabe, 661 F. App’x at 599. Instead, a claimant shows prejudice when “the ALJ did not

have all the relevant evidence before him or did not consider the evidence in reaching his

decision.” Id.



                                                7
  Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 8 of 21 PageID 670




       Here, the relevant HALLEX provision states:

       When an [ALJ] receives additional evidence after the hearing from a source
       other than the claimant or the appointed representative, if any, and the ALJ
       proposes to admit the evidence into the record, he or she will proffer the
       evidence to the claimant and appointed representative, if any. . . . When proffer
       is required, the ALJ will usually offer the claimant an opportunity for a
       supplemental hearing. See Subsection C below. Note: An ALJ must always
       proffer . . . posthearing consultative examination reports.

HALLEX, I-2-7-1(B). It continues: “Offering a supplemental hearing is required if the

proffered evidence includes any opinion evidence or a medical examination report requested

by the ALJ (e.g., a consultative examination report).” HALLEX, I-2-7-1(C)(Note).

       HALLEX I-3-2-17(B), which addresses the AC’s role when the ALJ does not proffer

evidence it should have, states: “The AC will grant review and take appropriate corrective

action if an ALJ did not proffer: A posthearing consultative examination report.” And:

       When an ALJ does not adhere to policy in proffering other evidence not listed
       above, the AC will evaluate whether non-adherence resulted in a due process
       violation. If a due process violation occurred, the AC will find there is a basis
       for granting review present and take appropriate corrective action.

HALLEX, 1-2-2-17(B). Here, despite Plaintiff bringing the ALJ’s error to its attention, the

AC did not grant review.

       On a check-the-box form, Dr. Beaman opined that, despite the limitations caused by

Plaintiff’s shortness of breath and COPD, Plaintiff could lift and carry up to 10 pounds

frequently; sit and stand for four hours at a time; sit for eight hours total in a workday; stand

for six hours total; and walk for five to ten minutes at a time for a total of one hour during a

workday (Tr. 523-24). Plaintiff could frequently use both hands to reach in all directions and

overhead; could handle, finger, and feel with both hands continuously; and could push or pull

with both hands occasionally (Tr. 525). She could frequently use her feet to operate controls


                                               8
    Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 9 of 21 PageID 671




(Id.). Plaintiff could tolerate occasional exposure to dust, odors, fumes, extreme cold, extreme

heat, and vibrations (Tr. 527). She could never climb, balance, stoop, kneel, crouch, or crawl

(Tr. 526). She could shop, walk a block at a reasonable pace, use public transportation,

prepare a simple meal, care for her personal hygiene, and sort and handle files (Tr. 528).

        A written assessment accompanied Dr. Beaman’s physical RFC form. He reported

that Plaintiff told him, “[s]he experiences shortness of breath with almost any activity, for

example, showering. She can go no more than 10 steps without becoming short of breath.

She can only walk about 150 feet.” (Tr. 530) Dr. Beaman observed, “[p]atient has no problem

handling objects. Memory is okay. Concentration is good. She can lift or carry about 5

pounds using both arms. She has no problems sitting or standing.” (Tr. 530). His physical

examination was normal – although Plaintiff had “diffuse rhonchi and wheezing,” there was

no sign of respiratory impairment, her heartbeat was regular, she had no pain or inflammation

in her joints, she had full strength in her extremities, “no reproducible fatigue with repetitive

muscle testing,” good grip strength, her fine manipulation was intact, and her “straight leg

raising was negative in the sitting position.” (Tr. 530-31).

        The ALJ summarized Dr. Beaman’s findings in his written decision (Tr. 20, 22). He

assigned “significant weight to the November 2018 physical exam completed by Dr. Beaman,

and only some to moderate weight for the medical source statement he completed after

performing a consultative evaluation[,]” (Tr. 22) pointing out that certain aspects of the

physician’s findings contradicted his report. 5 For example, Dr. Beaman found Plaintiff had


5
 The Commissioner issued new regulations on the evaluation of opinion evidence that apply
to claims filed after March 27, 2017. See 20 C.F.R. § 416.920c. Plaintiff filed her claim on
July 14, 2016; the prior regulations apply.


                                                9
    Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 10 of 21 PageID 672




full range of motion of all joints, full strength in all extremities, and full grip strength, yet Dr.

Beaman reduced Plaintiff’s ability to push and pull to “occasional.” (Tr. 22) Also, on the

medical source statement Dr. Beaman determined Plaintiff could lift up to 10 pounds (Tr.

523-24); in his written summary, he observed Plaintiff could lift five pounds with both arms

(Tr. 530).

        According to Plaintiff, she did not get a chance to respond to Dr. Beaman’s report,

and this lost opportunity matters. If the ALJ had incorporated Dr. Beaman’s reaching and

postural limitations into Plaintiff’s RFC – Plaintiff contends – Plaintiff could not perform the

jobs the VE identified. 6 The Commissioner admits that “Dr. Beaman opined that she was

more functionally limited than the RFC assessed by the ALJ.” (Doc. 26 at 13). But to the

Commissioner, “[Plaintiff’s] assertion of prejudice puts the cart before the horse and is

speculative, at best.” (Id. at 16).

        The Commissioner did not comply with HALLEX: the ALJ did not proffer Dr.

Beaman’s post-hearing consultative report to Plaintiff and did not offer her a supplemental

hearing, and the AC did not grant review to correct this error. These violations of HALLEX

cannot serve as grounds for remand in and of themselves, however. The issue is whether

these violations prejudiced Plaintiff such that the Commissioner violated her due process

rights. The Court finds that under these circumstances they did not.




6The ALJ’s RFC formulation did not limit Plaintiff’s ability to reach, while Dr. Beaman said
she could only “frequently” reach. The ALJ limited her to occasional balancing, stooping,
kneeling, crouching, and crawling; Dr. Beaman said she could never do these postural
activities.


                                                 10
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 11 of 21 PageID 673




       In Demenech v. Secretary of the Department of Health and Human Services, 913 F.2d 882,

884-85 (11th Cir. 1990), the Eleventh Circuit vacated the district court’s opinion and found

that the Secretary violated the plaintiff’s due process rights when it relied on a post-hearing

consultative report in finding the plaintiff had experienced medical improvement and was no

longer entitled to disability benefits, without giving the plaintiff the opportunity to subpoena

or cross-examine the report’s author. The consultative physician’s post-hearing report “was

the primary basis for the ALJ’s decision that Demenech was no longer disabled. Indeed, [the

consultative] report was the most prominent piece of medical evidence that contradicted the

evaluations” of Demenech’s other physicians, including his treating physician. Id. at 884.

The Eleventh Circuit concluded that the post-hearing report was “crucial to the ALJ’s

determination and that the ALJ should have allowed Demenech to depose and cross-examine

[the consultative physician] before rendering a decision.” Id.         And, “where the ALJ

substantially relies upon a post-hearing medical report that directly contradicts the medical

evidence that supports the claimant’s conditions, cross-examination is of extraordinary

utility.” Id.; see also Leik v. Barnhart, 296 F.Supp.2d 1345, 1350 (M.D. Fla. 2003) (finding ALJ

abused discretion in not permitting plaintiff to cross-examine medical experts who answered

post-hearing interrogatories, “given the ALJ’s level of reliance upon these reports and the fact

that Plaintiff’s treating physicians offered conflicting opinions.”); Ripley v. Astrue, No. 2:08-

cv-947-FtM-DNF, 2010 WL 1759554, at *7 (M.D. Fla. Apr. 30, 2010) (same).

       On the other hand, in James v. Barnhart, 177 F. App’x 875, 877 (11th Cir. 2006), the

Eleventh Circuit affirmed the district court’s finding that the agency did not violate the

plaintiff’s due process rights despite not allowing her to cross-examine the post-hearing



                                               11
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 12 of 21 PageID 674




consultative doctor at a supplemental hearing. “Because the ALJ did not substantially rely on

. . . the post-hearing report to deny James benefits, and the report was consistent with the

reports of three other consultative physicians, and contradicted only the conclusory and

unsupported findings of two of James’s treating physicians,” there was no due process

violation. Id.; cf. Hoffman v. Comm’r of Soc. Sec., No. 2:18-cv-680-FtM-38MRM, 2020 WL

1894229, at *4 (Jan. 14, 2020) (finding no due process violation where ALJ did not schedule

supplemental hearing after receiving post-hearing report; ALJ informed plaintiff of post-

hearing report, report did not contradict other medical evidence, and ALJ did not exclusively

rely on report to the exclusion of other medical sources), and Terry v. Comm’r of Soc. Sec., No.

2:16-cv-32-FtM-CM, 2017 WL 1174232, at *6-7 (M.D. Fla. Mar. 30, 2017) (distinguishing

Ripley and finding no due process violation despite that ALJ did not proffer pre-hearing report

of medical expert; ALJ did not substantially rely on the ME’s opinion, plaintiff learned of the

opinion during the hearing and had six months after the hearing to challenge it, and ME did

not provide any new findings).

       Plaintiff’s case is more like James and less like Demenech. The ALJ did not substantially

rely on Dr. Beaman’s opinion, and Dr. Beaman’s report does not directly contradict other

medical evidence supporting her claim. See 177 F. App’x at 877.          To be sure, the ALJ

assigned significant weight to the doctor’s findings that Plaintiff can walk one block,

frequently lift and carry up to 10 pounds, sit for up to eight hours, stand for up to six hours,

walk for up to one hour in an eight-hour workday, and never climb (Tr. 22). But a review of

the evidence convinces the Court that these findings were not the “most prominent piece of




                                              12
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 13 of 21 PageID 675




medical evidence that contradicted” the other evidence weighing in favor of finding Plaintiff

disabled. Demenech, 913 F.2d at 884.

         The ALJ discounted Dr. Beaman’s postural and reaching limitations, noting they

“appear to be based almost entirely on the claimant’s subjective allegations and other

allegations appear to be based upon neither subjective nor objective signs or findings.” (Tr.

22). Tellingly, as the Commissioner emphasizes, Plaintiff “does not challenge the ALJ’s

reasoning for rejection [Dr. Beaman’s] limitations or his assessment of the medical evidence.”

(Doc. 26 at 17). Plaintiff’s primary care physician Jamie Melichar, D.O. treated Plaintiff once

a month from September to November 2016 and did not note any physical findings suggestive

of postural or reaching limitations. Plaintiff told Dr. Melichar she felt fine, and at each

appointment she reported “[f]eeding oneself with no difficulty, no difficulty dressing, no

difficulty washing, and able to do one’s own shopping.” (Tr. 365, 367, 377, 385). And Dr.

Beaman’s findings are consistent with Plaintiff’s testimony that she could walk for 10 minutes

from her car to the hearing room (although Plaintiff told Dr. Beaman she could walk only 10

steps – roughly 25 feet – upon examination he found she could walk a block (Tr. 528, 530)),

she could lift a “24 pack of cokes,” and she can sit and fold laundry (Tr. 542-43).

         The Court does not need to address whether HALLEX creates legally enforceable

rights, because Dr. Beaman’s post-hearing consultative report did not directly contradict other

medical evidence of Plaintiff’s alleged disability; the ALJ’s failure to comply with HALLEX

by not proffering the post-hearing report or scheduling a supplementary hearing did not

prejudice Plaintiff. Neither did the AC’s decision to deny review. Plaintiff’s first argument

fails.



                                              13
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 14 of 21 PageID 676




              B. RFC

       Plaintiff’s second argument is a re-packaging of her first: she contends the ALJ’s RFC

is not supported by substantial evidence because it leaves out the postural and reaching

limitations that Dr. Beaman assessed (Doc. 26 at 18). This, in turn, tainted the hypothetical

question the ALJ posed to the VE (Id. at 21). The Commissioner responds that the ALJ

properly rejected Dr. Beaman’s reaching and postural limitations, and the RFC is supported

by substantial evidence.

       A claimant’s RFC is the most work a claimant can do despite any limitations caused

by her impairments. 20 C.F.R. § 416.945(a)(1). In formulating a claimant’s RFC, the ALJ

must consider all impairments and the extent to which they are consistent with medical

evidence. 20 C.F.R. § 416.945(a)(2),(e). An ALJ may not arbitrarily reject or ignore

uncontroverted medical evidence. McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986)

(administrative review must be of the entire record; accordingly, ALJ cannot point to evidence

that supports the decision but disregard other contrary evidence). A claimant’s RFC is a

formulation reserved for the ALJ, who, of course, must support his findings with substantial

evidence. See 20 C.F.R. § 416.946(c); Beegle v. Comm’r of Soc. Sec. Admin., 482 F. App’x 483,

486 (11th Cir. 2012) (“A claimant’s residual functional capacity is a matter reserved for the

ALJ’s determination, and while a physician’s opinion on the matter will be considered, it is

not dispositive.”); Cooper v. Astrue, 373 F. App’x 961, 962 (11th Cir. 2010) (the assessment of

a claimant’s RFC and corresponding limitations are “within the province of the ALJ, not a

doctor.”).




                                              14
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 15 of 21 PageID 677




       The ALJ did not err in discounting Dr. Beaman’s postural and reaching limitations.

As a one-time examiner, Dr. Beaman’s findings are not entitled to any particular weight or

deference. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). The ALJ properly assigned

significant weight to Dr. Beaman’s findings that he found supported by the evidence, as

discussed above, and discounted the rest (Tr. 22). Second, Plaintiff’s complaints to her

providers were primarily respiratory-related. The ALJ accounted for these by reducing

Plaintiff’s RFC to sedentary work with additional restrictions (Tr. 18).

       Yet Plaintiff implores “[i]t is [Plaintiff’s] inability to repeatedly perform these physical

and postural activities on a sustained basis, due to her becoming [short of breath], having

chest pain, wheezing, and coughing that is the issue.” (Doc. 26 at 19). In other words,

“[n]ormal muscle strength and range of motion has no bearing on whether an individual

suffers from [shortness of breath] with exertion.” (Id. at 28). But the ALJ noted: Plaintiff’s

wheezing improved when she used a nebulizer as prescribed (Tr. 365), she testified she grew

short of breath when she “walk[ed] for you know a long period of time,” (Tr. 541) and Dr.

Beaman observed Plaintiff had no shortness of breath upon minimal exertion (Tr. 531).

Plaintiff testified she can lift and carry a 24-pack of soda, which the ALJ estimated weighs 19

pounds (Tr. 21, 542). As explained in the previous section, the ALJ’s RFC determination is

supported by substantial evidence.

       This dovetails into Plaintiff’s contention that the ALJ posed an incomplete

hypothetical question to the VE. At the close of the evaluation process, the ALJ is required

to determine whether there are “other jobs” in the national economy the claimant can

perform.   Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002).               To make this



                                               15
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 16 of 21 PageID 678




determination, the ALJ may either (1) apply the Medical Vocational Guidelines, or (2) obtain

the testimony of a VE as to whether an individual with the claimant’s limitations can secure

employment in the national economy. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180

(11th Cir. 2011). For a VE’s testimony to constitute “substantial evidence,” the hypothetical

question posed by the ALJ must include all the Plaintiff’s impairments. Wilson, 284 F.3d at

1227.

        Here, the ALJ asked the VE a series of hypothetical questions. First, the ALJ asked:

        The first hypothetical person is limited to light exertional limits and this person
        can only occasionally climb ramps or stairs but never climb ladders, ropes or
        scaffolds; can frequently balance, stoop, kneel, crouch and crawl. This person
        should avoid concentrated exposure to extreme heat and humidity as – and
        avoid moderate exposure to irritants such as fumes, odors, dust, gases and
        poorly ventilated areas and be limited to occupations that do not require
        frequent verbal communication. With those limitations, would there be any
        past work that [Plaintiff] has performed that the hypothetical person could
        perform?

(Tr. 554). The VE responded that this hypothetical person could work as an inspector, packer,

or mail sorter (Tr. 554-55). Then the ALJ tweaked his question:

        If I were to change the exertional limits on the last hypothetical – I had frequent
        balance, stoop, kneel, crouch and crawl. If I changed all those to only
        occasional and changed the occasional climbing ramps and stairs to never
        climb ramps and stairs would any aspect of your testimony still apply?

(Tr. 555). The VE’s answer was the same. Finally, the ALJ asked: “[F]or the third

hypothetical reduce the individual to sedentary but remove[ ] the limited occupations that do

not require frequent, verbal communication, remove that limitation . . . would there be any

work that’d be possible?” (Tr. 555-56). The VE identified the jobs of clerical worker, hand

packer, and inspector (Tr. 556).




                                                16
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 17 of 21 PageID 679




       The ALJ ultimately found at step five that Plaintiff could perform the jobs the VE

identified in his final hypothetical question. For the reasons explained above, the hypothetical

question properly excluded Dr. Beaman’s postural or reaching limitations.             Plaintiff’s

argument fails.

              C. Subjective pain complaints

       Finally, Plaintiff contends the ALJ improperly discounted her subjective pain

complaints. In determining whether a claimant is disabled, the ALJ considers all symptoms,

including pain, and the extent to which those symptoms are reasonably consistent with the

objective medical evidence and other evidence. 20 C.F.R. § 416.929(a). Once a claimant

establishes that her pain or other subjective symptoms are disabling, “all evidence about the

intensity, persistence, and functionally limiting effects of pain or other symptoms must be

considered in addition to the medical signs and laboratory findings in deciding the issue of

disability.” Land v. Comm’r of Soc. Sec., 843 F. App’x 153, 155 (11th Cir. 2021) (quoting Foote

v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995)).

       The Eleventh Circuit has established a three-part “pain standard” for the

Commissioner to apply in evaluating a claimant’s subjective complaints. The standard

requires: (1) evidence of an underlying medical condition; and either (2) objective medical

evidence to confirm the severity of the alleged pain arising from that condition, or (3) that the

objectively determined medical condition is of such severity that it can reasonably be expected

to give rise to the alleged pain. Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). “When

evaluating a claimant's subjective symptoms, the ALJ must consider such things as: (1) the

claimant's daily activities; (2) the nature, location, onset, duration, frequency, radiation, and



                                               17
    Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 18 of 21 PageID 680




intensity of pain and other symptoms; (3) precipitating and aggravating factors; (4) adverse

side-effects of medications; and (5) treatment or measures taken by the claimant for relief of

symptoms.” Davis v. Astrue, 287 F. App'x 748, 760 (11th Cir. 2008) (citing 20 C.F.R. §

404.1529(c)(3)(i)-(vi)). If an ALJ rejects a claimant’s subjective testimony, he must articulate

explicit and adequate reasons for his decision. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th

Cir. 2005) (quotation and citation omitted). 7

        The regulations define “objective evidence” to include medical signs shown by

medically acceptable clinical diagnostic techniques or laboratory findings. 20 C.F.R. §

416.929(c)(2). “Other evidence” includes evidence from medical sources, medical history,

and statements about treatment the claimant has received. See 20 C.F.R. § 416.929(c)(3). In

the end, subjective complaint evaluations are the province of the ALJ. Mitchell v. Comm’r of

Soc. Sec., 771 F.3d 780, 782 (11th Cir. 2014).

        Here, the ALJ relied on boilerplate language in assessing Plaintiff’s subjective pain

complaints:

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable impairments could reasonably be expected
        to cause the alleged symptoms; however, the claimant’s statement concerning
        the intensity, persistence and limiting effects of these symptoms are not entirely
        consistent with the medical evidence and other evidence in the record for the
        reasons explained in this decision.




7
 In 2017, the SSA issued new guidance to ALJs about how to evaluate subjective complaints
of pain and other symptoms. The SSA eliminated the use of the term “credibility” from its
sub-regulatory policy, as the Regulations do not use this term. SSR 16-3p, 2017 WL 5180304,
*2 (Oct. 25, 2017). This change “clarif[ied] that subjective symptom evaluation is not an
examination of an individual’s character.” Id.


                                                 18
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 19 of 21 PageID 681




(Tr. 19). This language directly addresses the Eleventh Circuit’s pain standard and is not

improper if supported by substantial evidence. See Danan v. Colvin, 8:12-cv-7-T-27TGW, 2013

WL 1694856, at * 3 (M.D. Fla. Mar. 15, 2013), report and recommendation adopted 2013 WL

1694841 (M.D. Fla. Apr. 18, 2013).

       Here, the Court finds that it is. In evaluating Plaintiff’s subjective complaints, the ALJ

summarized Plaintiff’s testimony that her shortness of breath makes it hard for her to exert

herself at all (Tr. 540) and compared this to medical evidence from Dr. Beaman that Plaintiff

did not exhibit shortness of breath upon minimal exertion (Tr. 531), Dr. Melichar’s note that

Plaintiff could perform activities, including shopping, without difficulty (Tr. 365, 367, 377,

385), and her treating oncologist’s determination that she could return to her pre-cancer

activities without restriction (Tr. 327, 427, 429). The ALJ also considered Plaintiff’s limited

medical treatment post-operation (Plaintiff had a right upper lobe lobectomy with mediastinal

lymph node dissection in August 2016 to remove her lung cancer), her total lack of medical

treatment after July 2017, Plaintiff’s unabated smoking habit, Plaintiff’s report that her

breathing improved when she used a nebulizer as prescribed, and Plaintiff’s conflicting

statements about her limitations (see Tr. 18-21).

       Plaintiff dissects the ALJ’s assessment of her pain complaints point-by-point, arguing

that each reason standing alone is insufficient. For example, according to Plaintiff the ALJ

improperly considered her continued smoking habit in discounting her pain complaints,

because she could not afford Chantix to help her stop smoking, and there is no evidence that

her emphysema and COPD would improve if she quit. And Plaintiff contends the ALJ




                                              19
    Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 20 of 21 PageID 682




improperly discounted her credibility based on her lack of medical treatment after 2017,

because she could not afford treatment (Doc. 26 at 28-32).

        Plaintiff’s argument misses the mark: the ALJ did not discount Plaintiff’s pain

complaints for any single reason. Instead, the ALJ examined the record as a whole, as

explained above. The ALJ noted that Plaintiff told Dr. Beaman that she can only lift five

pounds, yet she testified she can lift a 24-pack of soda and carry it to her shopping cart (Tr.

21). She told Dr. Beaman she can only walk 10 steps (roughly 25 feet) before becoming short

of breath; Dr. Beaman observed Plaintiff had no shortness of breath on minimal exertion and

determined she could walk a block at a reasonable pace (roughly 325 feet) (Id.).

        Considering this, Plaintiff has not shown that the ALJ ran afoul of the Eleventh

Circuit’s pain standard. See Holt, 921 F.2d at 1221. The ALJ articulated specific and adequate

reasons for discrediting Plaintiff’s subjective pain complaints. Foote, 67 F.3d at 1561-62. To

the extent Plaintiff asks the Court to re-weigh the evidence or substitute its opinion for that of

the ALJ, it cannot. If the ALJ’s findings are based on the correct legal standards and are

supported by substantial evidence – as they are here – the Commissioner’s decision must be

affirmed even if the undersigned would have reached a different conclusion. See Bloodsworth,

703 F.2d at 1239. On this record, the ALJ did not err in considering Plaintiff’s subjective

complaints. 8



8
  The undersigned reiterates that, when reviewing an ALJ’s decision, the Court’s job is to
determine whether the administrative record contains enough evidence to support the ALJ’s
factual findings. See 42 U.S.C. § 405(g); Biestek v. Berryhill, ___ U.S. ___; 139 S.Ct. 1148, 1154
(2019). “And whatever the meaning of ‘substantial’ in other contexts, the threshold for such
evidentiary sufficiency is not high.” Id. In other words, the Court is not permitted to reweigh
the evidence or substitute its own judgment for that of the ALJ even if it finds the evidence


                                               20
 Case 8:20-cv-00557-SPF Document 27 Filed 09/10/21 Page 21 of 21 PageID 683




       V.    Conclusion

       Accordingly, after consideration, it is hereby ORDERED:

        1. The decision of the Commissioner is affirmed.

        2. The Clerk is directed to enter final judgment in favor of the Defendant and close

the case.

       ORDERED in Tampa, Florida, on September 10, 2021.




preponderates against the ALJ’s decision. See Bloodsworth v. Heckler, 703 F.2d 1233, 1239
(11th Cir. 1983).


                                            21
